DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/27/2022 has been entered. Claims 1, 3 are currently amended.  Claim 2 is cancelled.  Claims 1, 3-20 are pending with claims 11-20 withdrawn from consideration.  Claims 1 and 3-10 are under examination in this office action.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.

Response to Arguments
Applicant's argument, see page 5, filed on 1/27/2022, with respect to claim objection has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, see page 5, filed on 1/27/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that (1) the prior art Ohta discloses Fe-B-Si being a basic composition, whereas the current invention does not include Si in the composition; and (2) all of Ohta’s examples disclose Fe-B-Si as a basic composition.
In response, Ohta teaches a broad composition represented by Fe100-x-y-zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) with 0<x≤5, 10≤y≤22, 1≤z≤10, and x+y+z≤25 [abstract and 0045].  Ohta teaches “element X (particularly Si)” [0050], indicating Si is a preferred element X.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  Therefore, Ohta’s composition still meets the current claim limitation.  In addition, the transitional phrase in claim 1 is “comprising”, indicating an open-ended claim.  There is no limitation to exclude Si in the composition.
Applicant made argument that Ohta does not teach the characteristic that if S partially substitutes for C, a magnetic characteristic is improved.
In response, this characteristic is not a claim limitation.  None of the claims include this limitation.  Nonetheless, Ohta teaches that magnetic properties can be adjusted when using elements such as S and C as element X [0051].

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5 of the claim, the recited “I.5” (capital letter I) should be --1.5--; in line 6 of the claim, the recited “AI” (capital letter I) should be –Al-- (lower case L); in the last line of the claim, the recited “IS” should be --15--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al (US 20110272065 A1), hereinafter “Ohta”.
Regarding claim 1, Ohta teaches a soft magnetic alloy ribbon having a composition represented by Fe100-x-y-zAxByXz, wherein A is Cu and/or Au, X is at least one element selected from the group consisting of Si, S, C, P, Al, Ge, Ga and Be, and x, y and z are numbers (by atomic %) meeting the conditions of 0<x≤5, 10≤y≤22, 1≤z≤10, and x+y+z≤25 [abstract].  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of S, C, and Al as Ohta’s variable X, as such combinations are suggested and these elements are identified as being suitable for use in this capacity.
The examiner submits that Ohta’s Cu in the amount of 0<x≤5 overlaps the claimed Cu of 0.2≤y≤1.5.  Ohta’s B in the amount of 10≤y≤22 overlaps the claimed B of 4.5≤x≤13.0.  Ohta’s C, S, and Al in the amount of 1≤z≤10 overlaps the claimed C+S of 1≤a+b≤6 and Al of 0.5≤z≤2.
Ohta teaches that the soft magnetic alloy “comprises a matrix phase in which fine crystal grains having an average diameter of 60 nm or less are dispersed at a volume fraction of 50% or more in an amorphous phase” [0012], overlapping the claimed crystalline phase with an average grain size of 15-50 nm in an amorphous base.
The claimed b being 0.3*a merely further limits the concentration of C and S. However, the Ohta composition still overlaps such that prima facie obviousness still exists. Ohta teaches C in the range of 1-10 atomic % (1≤z≤10 and z=C).  Thus, 0.3*C is in the range of 0.3-3 atomic % (b=S, a=C).  Ohta teaches S in the range of 1-10 atomic % (1≤z≤10 and z=S), overlapping the range of 0.3-3% atomic % or less (excluding 0).

Regarding claim 3, Ohta teaches the soft magnetic alloy has a saturation magnetic flux density Bs of 1.7 T or more [0045], overlapping the claimed 1.71 T or more.

Regarding claim 4, Ohta’s examples have coercivity (equivalent to coercive force) in the range of 6.8-7.2 A/m [Table 9], equivalent to 0.085-0.090 Oe as calculated by the examiner (1A/m=0.01254Oe), meeting the claimed 2.25 Oe or less.

Regarding claim 5, Ohta teaches that “part of Fe may be substituted by at least one element selected from the group consisting of Ni, Mn, Co, V, Cr, Ti, Zr, Nb, Mo, Hf, Ta and W” [0052], overlapping the claimed at least one of Nb, V, and Ta.  Since the amount of Cu (represented by 0<x≤5 amount of A) can decrease from 5 to near 0%, the addition of Nb and/or V can be considered partially substituting Cu.

Regarding claim 6, Ohta does not expressively teach the amount of Nb and/or V, but the recitation of “may be substituted” as stated above suggests that Nb and V are optional and the amount of Nb and/or V can be as low as zero, meeting the claimed 20% or less of the entire content of Cu.

Regarding claim 7, Ohta teaches the composition comprises Si [0050] and/or P [0051].  Since the amount of Si and P (represented by 1≤z≤10 amount of X) can increase from 1 to 10%, and the amount of B (represented by 10≤y≤22 amount of B) can decrease from 22 to 10%, the addition of Si and/or P can be considered partially substituting B.

Regarding claim 8, Ohta teaches the amount of Si and P being 1-10%, and the amount of B being 10-22% as stated above.  When the amount of Si and P is 1% and the amount of B is 22%, for example, the amount of Si and P is 4.5% of the entire content of B, as calculated by the examiner, meeting the claimed 30% or less.

Regarding claim 9, Ohta teaches the amount of P being 1-10%, and the amount of B being 10-22% as stated above.  When the amount of P is 1%, and the amount of B is 22%, for example, the amount of P is 4.5% of the entire content of B, as calculated by the examiner, meeting the claimed 10% or less.

Regarding claim 10, Ohta teaches that the soft magnetic alloy “comprises a matrix phase in which fine crystal grains having an average diameter of 60 nm or less are dispersed at a volume fraction of 50% or more in an amorphous phase” [0012], overlapping the claimed crystalline phase with an average grain size of 15-50 nm in an amorphous base.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762